Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 5/3/2021


Claims pending	1-20 
Claims withdrawn	14-18 and 19-20 
Claims currently under consideration	1-13 


Priority
This application has a filing date of 06/29/2018 and has PRO 62/526,660 filed 06/29/2017. 
Election/Restrictions
	Applicant’s election of group I in the reply filed on 5/3/2021 is acknowledged.  Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Claims 19-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2021.
	As species of molecule, Applicant’s election of the structure illustrated on p 12 of the reply filed on 5/3/2021 is acknowledged.  Because applicant did not distinctly and .
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2021.
The restriction requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,10-12 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by McCormick et al (US PG-Pub 20040110212) as evidenced by US 5,143,854 (referred to hereafter as ‘854)
McCormick et al teach throughout the document and especially the abstract and figure 2, synthesis of haptenylated markers for aligning microarrays plus development thereof by a variety of either chemical or enzymatic visualization methods including fluorescence. 
‘854 in figure 1 at least discloses a photolithographic mask as in claim 4. See also document claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5,10-12 and 6,7,9,13 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al (US PG-Pub 20040110212)  in view of either of  Wang (US PG-Pub 20050214803 ) or Wischerhoff US PG-Pub 20020068157) each taken separately.
McCormick et al is relied on as above regarding claims 1-5,10-12 plus the solid-phase peptide synthesis cycle of claim 9, as well as R11=H, m=4 and R12 being dimethoxytrityl (DMT) of claim 13 structure (IA).
McCormick et al do not explicitly teach anchoring chemistry by silanization with glycidoxypropyltrimethoxysilane followed by epoxide opening with an amine nor thereby variables n, V, R6-9 and R10 such as such as set forth in claims 6,7 and claim 13 structure (IA).
Wang teaches throughout the document and especially paragraphs 0014,0090-0091, preparation of a three dimensional matrix by silanization with glycidoxypropyltrimethoxysilane followed by epoxide opening with an polyethyleneimine (PEI) and thereby, for instance, V is an amino nitrogen with the epoxide liked to silicon by an alkylether linker meeting claims 6,7; V=NH, n=3, R7 is a solid support, R6=R8=OMe, R9 is amino substituted alkyl, R10 is H of claim 13 structure (IA).
Wischerhoff similarly teaches throughout the document and especially paragraph 0004-5,0066, preparation of a three dimensional coating by silanization with glycidoxypropyltrimethoxysilane followed by epoxide opening with an polyallylamine 
 It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to employ the similar technique of either Wang or Wischerhoff for anchoring chemistry of McCormick’s biotin.
One of ordinary skill in the art would have been motivated to employ the similar technique of either Wang or Wischerhoff for anchoring chemistry for McCormick’s biotin for the benefit of stronger signals by reducing non-specific binding as noted Wischerhoff in the abstract, or else to increase density and reduce steric hindrance, advantageous according to Wang in paragraph 0014.
One of ordinary skill in the art would have had a reasonable expectation of success in applying the anchoring chemistry of Wang or Wischerhoff toward immobilization of biotin as in McCormick et al in light of the excellent results disclosed by Wang et al such as in figure 6 as well as paragraph 0012 of Wischerhoff specifying such coating may be applied to any surface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the amino acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim, rendering the metes and bounds uncertain.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639